Citation Nr: 0523193	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-13 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for breathing problems, 
claimed as a result of exposure to herbicides, to include 
Agent Orange.

2.  Entitlement to service connection for a skin rash, 
claimed as a result of exposure to herbicides, to include 
Agent Orange.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  He is the recipient of the Purple Heart and 
the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  Breathing problems and a skin rash, to include diagnoses 
of chronic obstructive pulmonary disease (COPD), eczema, 
hidradenitis suppurativa, and fungal folliculitis, are not 
diseases presumptive to herbicide-exposed veterans.

4.  Breathing problems, to include a diagnosis of COPD, were 
not shown in service, nor is there any competent medical 
evidence demonstrating that such is related to a disease or 
injury which had its onset in service, or is otherwise 
related to service.

5.  A skin rash, to include diagnoses of eczema, hidradenitis 
suppurativa, and fungal folliculitis, was not shown in 
service, nor is there any competent medical evidence 
demonstrating that such is related to a disease or injury 
which had its onset in service, or is otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Breathing problems were not incurred in or aggravated by 
active service, and incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A skin rash was not incurred in or aggravated by active 
service, and incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his service 
connection claims in September 2002, after the enactment of 
the VCAA.  The RO's initial unfavorable decision was made in 
February 2003, after the veteran had been provided notice of 
the VCAA provisions in September 2002, in accordance with 
Quartuccio and Pelegrini II, supra.  

In September 2002, the veteran was sent a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, or other records 
from Federal agencies, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The RO also indicated that VA 
would assist the veteran in obtaining his service medical 
records and VA medical records.  The veteran was advised that 
if he had any private medical records that he would like 
considered in connection with his claims, VA could help 
obtain such records if the veteran completed and returned VA 
Form 21-4142 (Authorization and Consent to Release 
Information to VA).  The letter indicated that it was the 
veteran's responsibility to support his claims with 
appropriate evidence.  The RO specifically informed the 
veteran that evidence of a current disability and a nexus 
between such and service was necessary to establish service 
connection.  The veteran was further advised that veterans 
who served in Vietnam were entitled to a presumption of 
service connection if they have certain diseases or 
disabilities. 

Thereafter, on an Authorization and Consent to Release 
Information to VA form, dated in September 2002, the veteran 
indicated that he had received post-service treatment from 
the Lexington, Kentucky, VA Medical Center, Dr. Akers, Med 
Con, Inc., and Powell County Medical Clinic.  In November 
2002, the RO notified the veteran that copies of his 
treatment records from the Lexington VA Medical Center, Med 
Con, Inc., and the Powell County Clinic had been requested.  
The veteran was also advised that the RO was unable to make a 
request for treatment records from Dr. Akers because he did 
not provide a sufficient mailing address for the physician.  
The letter indicated that if the veteran could provide a 
complete mailing address for Dr. Akers, VA would request such 
records.  The veteran was again advised that it was 
ultimately his responsibility to ensure that VA receives 
private treatment evidence.  In response, the veteran 
indicated in a November 2002 communication that Dr. Akers was 
now deceased and a plaza currently stood in the place of his 
office.  With such communication, the veteran submitted a 
laboratory report.  The Board observes that records from the 
Lexington VA Medical Center, Med Con, Inc., and Powell County 
Clinic are associated with the claims file.

Although the September 2002 VCAA notice letter did not 
specifically contain the "fourth element," namely 
requesting that the veteran provide any evidence in his 
possession that pertained to his claims (as required by 38 
C.F.R. § 3.159 (b)), the Board finds that he was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  In this regard, the RO has also informed the 
veteran in the rating decision and statement of the case of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  Specifically, the February 2003 rating 
decision informed the veteran of the law regarding service 
connection and that his claims were denied because he did not 
have a respiratory condition or a skin condition related to 
exposure to Agent Orange.  The February 2004 statement of the 
case included a recitation of the procedural history of the 
veteran's claims, the actions taken by the RO, the evidence 
received, and the relevant laws and regulations, to include 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  In 
such documents, the veteran was again advised that the 
evidence failed to show that the veteran had respiratory or 
skin conditions related to Agent Orange exposure.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In addition to the 
above-referenced documents, the veteran was afforded an 
opportunity to submit additional evidence and argument in 
support of his claims at a hearing before a Veterans Law 
Judge; however, the veteran did not request such a hearing.  
Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The veteran's service 
medical records, treatment records from the Lexington VA 
Medical Center, medical records from Med Con, Inc., and 
Powell County Clinic, a February 1997 VA general examination 
report, Social Security Administration records, to include 
relevant treatment notes from the Mountain Comprehensive Care 
Center, and a July 1998 laboratory report are contained in 
the claims file.  The veteran has not indicated that there 
are any relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board finds that a current 
VA examination to determine whether the veteran's claimed 
breathing problems or skin rash is etiologically related to 
service is not necessary to decide the claims.  Any current 
medical opinion linking such disabilities to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following his discharge from service.  In the absence of any 
evidence of respiratory or skin complaints, treatment, or 
diagnoses in service, there is no competent basis upon which 
to conclude that current breathing problems or skin rash are 
related to service.  In addition, no competent medical 
evidence even suggesting such causal connection has been 
submitted or identified by the veteran.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.


II.  Factual Background

The veteran served on active duty from February 1969 to 
November 1970 in the United States Army with approximately 10 
months of service in Vietnam.  His military occupational 
specialty was light weapons infantry.  The veteran is the 
recipient of the Purple Heart and the Combat Infantryman 
Badge and was medically discharged for multiple shrapnel 
fragment wounds.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses relevant to respiratory 
or skin conditions.  At his July 1970 medical board 
examination, the veteran denied asthma, shortness of breath, 
pain or pressure in the chest, and skin diseases.  Clinical 
evaluation of the lungs and chest as well as the skin and 
lymphatic system was normal.  

A January 1981 VA treatment record reflects that the veteran 
complained of a rash on both of his hands for the prior two 
months.  Symptoms included severe dryness and itching.  The 
veteran's skin also cracked into fissures at times.  It was 
noted that he worked as a mechanic and had been told that he 
was allergic to diesel fuel.  Objectively, the distal portion 
of both hands and entire circumference of both wrists had 
dry, scaly skin changes.  Some redness on the right side of 
the veteran's neck was observed.  The assessment was hand 
eczema, exposure to oil and grease.  The veteran was advised 
to wear gloves. 

An August 1986 record from the Mountain Comprehensive Care 
Center reflects that the veteran reported a skin rash of 
unknown origin.  The diagnostic impression included skin 
rash, as reported by the veteran.  An October 1986 treatment 
note shows that the veteran complained that the "rash" was 
worse (quotations in original).  No objective findings or a 
diagnosis were noted.  

A May 1995 VA record reflects that the veteran complained of 
shortness of breath.  His lungs were clear to auscultation.  
Chest X-ray was negative.  VA records show that the veteran 
had an Agent Orange Registry examination in July 1995.  Such 
records indicate the following diagnoses: post-traumatic 
stress disorder (PTSD); history of gastrointestinal bleed 
secondary to peptic ulcer disease; history of 
nephrolithiasis; and benign positional vertigo.  

A February 1997 VA general medical examination reflects that 
the veteran reported that, at times, he had rashes on the 
legs and thighs.  Upon physical examination, no skin rashes 
were detected.  Regarding the veteran's respiratory system, 
the veteran had no history of pneumonia, tuberculosis, or 
pleurisy.  It was noted that the veteran believed that he was 
more dyspneic than the average person.  Physical examination 
showed no pulmonary osteoarthropathy.  Lung fields were clear 
to percussion and auscultation.  No diagnoses pertinent to 
the veteran's skin or respiratory system were given.

The July 1998 laboratory report reflects that a skin specimen 
was tested.  Such revealed that the bulk of the findings 
supported a diagnosis of hidradenitis suppurativa, although 
the possibility of a fungal folliculitis could not be ruled 
out.  

February 2000 and April 2001 records from Powell County 
Clinic show that the veteran had panic attacks and was 
diagnosed with anxiety.  Objectively, the veteran's lungs 
were clear to auscultation bilaterally and without rales or 
wheezes.  

A November 2002 letter from Med Con, Inc., reflects that, for 
several years, the company supplied the veteran with home 
oxygen upon referral from a physician.  

Treatment records from the Lexington VA Medical Center show 
that in June 2003, the veteran stopped smoking two years 
previously.  Upon physical examination, he had no rales or 
wheezes.  Chest X-ray showed no acute disease.  The veteran 
also had a pulmonary function test.  The assessment was COPD.  
In mid-August 2003, the veteran reported mild dyspnea with 
exertion.  Upon physical examinations, his lungs were clear 
to auscultation bilaterally.  Later in August 2003, the 
veteran reported no signs or symptoms of shortness of breath.


III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).  As the evidence of record clearly 
establishes that the veteran engaged in combat with the 
enemy, he is entitled to the application of 38 U.S.C.A. 
§ 1154(b).  However, he has not claimed that his breathing 
problems or skin rash were not documented in his service 
medical records due to circumstances, conditions, or 
hardships coincident with his combat duty.  Moreover, there 
is no indication that the veteran's service medical records 
are incomplete.  As such, further consideration of the claim 
under 38 U.S.C.A. § 1154(b) is not necessary.  Rather, the 
veteran contends that he was exposed to Agent Orange while he 
was serving in Vietnam and currently has breathing problems 
and a skin rash as a result of such exposure.  Therefore, the 
veteran claims that service connection is warranted for such 
disabilities.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2004)).  The Board observes that the evidence of 
record demonstrates that the veteran served in Vietnam for 
approximately 10 months between 1969 and 1970.  As such, it 
is presumed that he was exposed to herbicides, to include 
Agent Orange.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  

As the veteran does not have a diagnosis of any of the above-
indicated diseases for which service connection is presumed 
for veterans exposed to an herbicide agent during active 
service, he is not entitled to presumptive service connection 
for his claimed breathing problems or a skin rash, to include 
diagnoses of COPD, eczema, hidradenitis suppurativa, and 
fungal folliculitis.

Even though the veteran is not entitled to the regulatory 
presumption of service connection, he is not precluded from 
establishing service connection with proof of actual direct 
causation from exposure from a herbicide agent.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding that the disabilities for which the veteran is 
seeking service connection were caused or aggravated by 
exposure to a herbicide agent. 

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to his 
respiratory system or skin.  Additionally, while there is 
evidence of current diagnoses of COPD, eczema, hidradenitis 
suppurativa, and fungal folliculitis of record, there is no 
competent medical opinion that such disabilities are related 
to a disease or injury during service, herbicide exposure or 
otherwise began or is related to service.  Post-service 
medical records are negative for any reference to service or 
herbicide exposure as a cause of the veteran's current 
complaints.  Rather, the evidence of a nexus between active 
duty service and breathing problems or a skin rash, to 
include diagnoses of COPD, eczema, hidradenitis suppurativa, 
and fungal folliculitis, is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's breathing problems or a 
skin rash, to include diagnoses of COPD, eczema, hidradenitis 
suppurativa, and fungal folliculitis, and service to include 
herbicide exposure, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for breathing problems and a skin rash.  
As such, that doctrine is not applicable in the instant 
appeal and his claims must be denied.  38 U.S.C.A. § 5107.
ORDER

Service connection for breathing problems, claimed as a 
result of exposure to herbicides, to include Agent Orange, is 
denied.

Service connection for a skin rash, claimed as a result of 
exposure to herbicides, to include Agent Orange, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


